         Case 2:20-cr-00414-MAK Document 33 Filed 02/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     : CRIMINAL ACTION
                                              :
                     v.                       : NO. 20-414
                                              :
 MICHAEL PIGFORD                              :

                                          ORDER

       AND NOW, this 26th day of February 2021, upon considering Defendant’s Motion for

pretrial release (ECF Doc. No. 27), the United States’ Response (ECF Doc. No. 31), review of the

sealed medical records (ECF Doc. No. 28), and for reasons in the accompanying Memorandum, it

is ORDERED Defendant’s Motion for pretrial release (ECF Doc. No. 27) is DENIED without

prejudice.




                                                   KEARNEY, J.
